Citation Nr: 0111854	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 8, 1999, 
for the grant of non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964 and June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted the veteran's claim for non-service-connected 
disability pension benefits, effective July 8, 1999.

The Board notes that a letter was received from the veteran's 
wife in February 2001, wherein she described how the veteran 
incurred a back injury during his military service.  The 
Board interprets this letter as a request to reopen the 
veteran's claim for service connection for a low back 
disability.  This issue has not been developed or adjudicated 
by the RO.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested.

2.  The veteran's initial claim for non-service-connected 
disability pension benefits was denied by a rating decision 
in June 1997.

3.  The veteran's next claim for pension benefits was 
received by VA on July 8, 1999.

4.  In October 1999, the RO granted veteran's claim for 
pension benefits, effective July 8, 1999, the date that his 
most recent claim was received.


CONCLUSION OF LAW

An effective date earlier than July 8, 1999, for the grant of 
non-service-connected disability pension benefits is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  A disability pension is payable to a veteran 
who served for 90 days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a).

The determination of the effective date for an original claim 
as well as a claim to reopen is governed by 38 U.S.C.A. 
§ 5110(a), which provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

See also 38 C.F.R. § 3.400 (providing that effective date 
shall be "date of receipt of the claim or the date 
entitlement arose, whichever is the later"); see also Tucker 
v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. Brown, 9 
Vet. App. 79, 87 (1996).  When a claim is reopened after a 
final disallowance, an award will be effective either on the 
date of receipt of the new claim or on the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2000); Link v. West, 12 Vet. App. 39, 46-47 (1998); Spencer 
v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994).

Where a disability-pension award is made based on a claim on 
or after October 1, 1984, the general rule is that an 
effective date is the "date of receipt of claim", but an 
award "may not be effective prior to the date entitlement 
arose."  38 C.F.R. § 3.400(b)(1), (b)(1)(ii) (2000); see also 
38 C.F.R. § 3.151(b).  As to such a pension award, 
38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B) 
provide for a "retroactive award" exception to the general 
rule.  In such cases, "the effective date of an award . . . 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, if the 
veteran applies for a retroactive award within one year from 
such date whichever is to the advantage of the veteran" and 
if he meets one additional condition.  38 U.S.C.A. 
§ 5110(b)(3)(A); see also 38 C.F.R. § 3.400(b)(1)(ii)(B).  
That additional condition is that such a permanently and 
totally disabled veteran must have been "prevented from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled."  38 U.S.C.A. 
§ 5110(b)(3)(B); see also 38 C.F.R. § 3.151(b).

Factual Background.  The veteran was released from his second 
period of active military service in June 1969.  In June 1997 
the veteran filed a claim for pension benefits.

In a June 1997 decision, the RO denied the veteran's claim 
for pension benefits.  The RO notified the veteran of this 
decision and his appeal rights by a letter dated June 30, 
1997.

In a VA Form 21-526, Application for Compensation or Pension, 
dated on March 4, 1999, and received on June 8, 1999, the 
veteran again filed a claim for pension benefits.  A 
transmittal memorandum dated March 8, 1999, from the Arizona 
Veterans Service Commission, reflects that the application 
was being submitted to Team 2 of the VA Regional Office in 
Phoenix, Arizona.  This document contains 3 different date 
stamps.  The first date stamp reflects that this document was 
received by the Arizona Veterans Service Commission on March 
10, 1999; the second date stamp shows that the document was 
received by the Arizona Veterans Service Commission on July 
7, 1999; and the third date stamp reflects that the document 
was received by the VA Regional Office in Phoenix, Arizona, 
on July 8, 1999.

In September 1999, VA outpatient treatment records were 
associated with the claims file.  These records shows that 
the veteran was treated for renal disease, a back disability 
and hypertension from December 1998 to September 1999.

Based on the foregoing, in an October 1999 decision, the RO 
granted the veteran's claim for non-service-connected 
disability pension benefits.  The RO reported that the 
veteran's non-service-connected end stage renal disease had 
been assigned a 100 percent rating.  The effective date for 
the establishment of entitlement was July 8, 1999, the date 
that the veteran's most recent claim for non-service-
connected disability pension benefits was received.

In a letter received in February 2000, the veteran filed a 
notice of disagreement with the RO's assignment of July 8, 
1999, as the effective date for the grant of his non-service-
connected disability pension benefits.  In so doing, he 
asserted that the effective date should date back to March 
1999, as that was the date when he filed his claim.

In a VA Form 9 received in June 2000, the veteran filed a 
substantive appeal with the RO's assignment of October 28, 
1993, as the effective date for the grant of service 
connection for his non-service-connected disability pension 
benefits.  He also contended that the effective date should 
date back to March 1999, as that was when he forwarded his 
claim to his representative.  He then reported that, for some 
unknown reason, and through no fault of his own, his claim 
was not forwarded to VA until July 1999.


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  After reviewing the record, the Board 
is satisfied that all relevant, available evidence is on file 
and that the statutory duty to assist the veteran in the 
development of evidence relevant to his claim has been 
satisfied.  38 U.S.C.A. § 5107.

In the instant case, the Board notes that the Regional Office 
denied the veteran's first claim for pension benefits in the 
June 1997 decision, and that this decision is now final.  
38 U.S.C.A. §§ 7103, 7104, 7105(c); 38 C.F.R. §§ 20.1100, 
20.1103.

As reported earlier, the effective date of an award of a 
pension will be the date that the claim was received or the 
date entitlement was first shown, whichever is later.  In 
this case, the veteran's most recent claim for pension 
benefits was received on July 8, 1999.  The record reflects 
that the veteran had wartime service and a non-service-
connected disability which warranted a 100 percent rating 
prior to July 8, 1999.

The veteran asserts that he should be paid pension benefits 
as of the date in March 1999 that he completed and signed an 
application for pension benefits.  However, the law clearly 
states that the effective date of an award of pension 
benefits will be the date that the claim is received by VA or 
the date entitlement is first shown.  The record clearly 
reflects that the veteran's claim was still with his 
representative as of July 7, 1999.  The claim for pension 
benefits was not received by VA until July 8, 1999.  As such, 
July 8, 1999, is the appropriate date for the grant of the 
veteran's claim for non-service-connected disability pension 
benefits.

VA law and regulations provide for a "retroactive award" 
exception to the general rule.  However, to qualify for an 
award of pension benefits prior to the date of receipt of the 
application, the evidence must show that the veteran had a 
disability which prevent him from applying for pension 
benefits for a period of at least 30 days beginning on the 
date on which he became permanently and totally disabled.  
This has neither been alleged nor shown by the evidence.


ORDER

An effective date earlier than July 8, 1999, for the grant of 
pension benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



